Citation Nr: 1131022	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  05-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for claimed left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the RO.

In an April 2009 decision, the Board dismissed the appeal of the claim of service connection for right ear hearing loss and denied the claim of service connection for left ear hearing loss.

The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2010, the Court issued an Order that granted the parties' Joint Motion to set aside the April 2009 decision insofar as it denied service connection for left ear hearing loss, remanding that matter back to the Board for further action.

The Board remanded the case to the RO in January 2011 for further development in compliance with the Joint Motion.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertion sufficient to establish that he developed hearing problems shortly after an extended period of time when he was subjected to largely unprotected exposure to hazardous noise levels in connection with his duties while performing active service and during his initial employment immediately thereafter.  

2.  The currently demonstrated left ear sensorineural hearing loss is shown as likely as not to be consistent with a loss of hearing acuity related to his exposure to increased noise levels that began while he was serving on active duty.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his left ear hearing disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

By way of letters dated in April 2003, September 2005, and March 2006 the Veteran was furnished notice of the type of evidence needed in order to substantiate his claim, including notice that a disability rating and effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In particular, the information and evidence associated with the claims file consists of the Veteran's service records, post-service treatment records and reports, VA examinations, and statements submitted by the Veteran and his representative in support of the claim.

The Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect). 

In this context, VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Further, the Board finds there has been substantial compliance with the January 2011 remand instructions to obtain an adequate VA opinion.  The examination was thorough in nature and adequate for the purposes of deciding this claim.  

The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

The Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

There is no identified evidence that has not been accounted for with respect to the Veteran's claim and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.


II.  Service Connection For Hearing Loss

The Veteran asserts that he has left ear hearing loss as a result of acoustic trauma in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran contends that his hearing problems were caused by noise exposure in service.  In this regard, the Board notes that the Veteran reports that, in service, he had protected (5-10%) and unprotected noise exposure to firearms, jet engines, and incidents of excessive noise during crash recovery efforts.

After service, the Veteran indicated that he had protected (90%) and unprotected exposure to noise as a boilermaker in the Pearl Harbor shipyard for approximately 7 years, including from hammer pounding, chippers and scraping the sides of ship hulls.

The service treatment record contains several audiometric evaluations, all within normal limits.  The separation examination indicated normal hearing.  Significantly, the Veteran reported that he did not have any hearing loss.  

The VA treatment records dated from January 2009 to February 2011 reflects complaints of hearing loss.  An August 2010 VA treatment record noted that the hearing loss was likely related to service.  The VA physician stated that the hearing loss was likely due to combat.  

In order to determine whether the Veteran's hearing loss was related to his period of service, the Veteran was afforded a VA examination dated in August 2006.  The VA examiner indicated that the claims file had been reviewed in connection with the examination.  Upon examination, the Veteran was shown to have mild hearing loss in his left ear.

The examiner then found that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma in service.  In this regard, the examiner noted that the Veteran's hearing was within normal limits in October 1973.

A January 2011 VA examination noted claims file review and the following past and current audiological findings for the left ear:




HERTZ


DATE
500
1000
2000
3000
4000
12/13/65
-5
-5
-10
--
10
4/26/66
15
-5
-5
0
0
6/26/67
0
0
0
0
10
6/3/71
20
10
10
10
20
2/8/73
10
5
5
5
10
10/25/73
0
0
0
10
5
8/15/06
5
5
20
25
40
01/19/11
20
20
25
30
50

During the VA examination, the Veteran reported a negative history of noise exposure prior to service.  The familial history of ear and hearing problems was negative.  There was no history of recreational noise exposure.  

The Veteran reported having noise exposure from jet engines, run ups, and incoming fire while in the Republic of Vietnam.  Hearing protection was required on the flight lines, and earmuffs were used.  

The Veteran worked as a boilermaker at the Pearl Harbor Naval Ship Yard after service.  It was noted that noise exposure for this particular occupation was significant and that hearing protection was required.  It was also noted that the Veteran's later noise exposure as a chiropractor had been minimal.  

The Veteran also was noted to have attended school from 1982 to 1985 when he reported sitting in the front of the class to have "better access to instruction. "

The speech threshold for the left ear was good and in agreement with the corresponding pure tone average.  The word recognition score for the left ear was excellent at 80 percent.  

The VA examiner noted that the six audiograms that were conducted while in service indicated normal hearing sensitivity for the range from 500Hz through 4000Hz.  Based on this evidence, the VA examiner opined that the Veteran's left ear hearing loss "occurred" after his separation from service.  

The VA examiner added that the Veteran worked as a boilermaker at the Pearl Harbor Naval Ship Yard for a number of years after service (1972-82) and this was positive for hazardous noise exposure.  The examiner stated: "[f]urther hearing loss over the last 36 years after service [might] be attributed to occupational noise exposure and to aging."  He concluded that the Veteran was less likely as not caused by or the result of noise exposure in service.  

In a February 2011 opinion from Dr. R.O., a VA physician, stated that the Veteran had been under his care since September 2006.  He noted, in part, that the Veteran was exposed to acoustic trauma as a a crew chief and jet mechanic and would take off his "L headset" to communicate with the crew.  He concluded that the Veteran's hearing loss was more likely than not directly related to his service.

The Board notes that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a veteran's medical history.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this regard, the Board is aware that the Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In this regard, the Court in Nieves did not find such a review of medical records in the claims file to be irrelevant in terms of determining the probative value of an opinion.  

Rather, the Court clarified that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  

There are other means by which a private physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed the entire record and finds the evidence to be in relative equipoise in showing that the Veteran's current sensorineural hearing of the left ear as likely as not is due to his exposure to hazardous noise levels that began with his duties during his period of active service of almost eight years.  

The Board notes that the February 2011 positive nexus opinion from Dr. R. O. did not provided a clear rationale, but it is found to fairly address the facts and credible lay assertions in this case that serve to establish nearly continous hazardous noise exposure for the period from from 1967 to the early 1980's, followed by the almost immediate onset of hearing problems, as described by the Veteran.   

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In the present case, the Veteran is competent to observe such continuous symptoms, such as difficulty hearing.    See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

While the VA examiner recently opined that it was less likely than not that the hearing loss was caused by or the result of noise exposure in service because it "occurred" after his period of active service, this statement was based on the results of audiometric testing in service for what would be deemed to be the conversation voice range.  

Because the current disability is shown to be manifested by a high frequency, sencorineural hearing loss, the opinion is found to be limited in not addressing the frequencies above 4000Hz.  To the extent that the opinion serves to show that the hearing problems were likely apparent to the Veteran himself no later that when he began school about 1982, the record provides no clear basis for the Board to causally link the develop of the current hearing disability directly to the documented noise exposure after service alone.

Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for the left ear hearing loss is warranted.  



ORDER

Service connection for the left ear hearing loss is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


